DETAILED ACTION
Claims 1-3, 10-11, 15, 19, 22-24, 31, 36, 38, 40-43, 45-47 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and the species ICR4 (SEQ ID NO: 5) in the reply filed on 6/28/2021 is acknowledged.  It is noted that upon review of the identified prior art (see below) which teaches the elected and non-elected species, the species election requirement is hereby withdrawn.
Claims 41-43, 45-47 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/28/2021.
Claims 1-3, 10-11, 15, 19, 22-24, 31, 36, 38, 40 are examined herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10, 15, 19, 36, 38, 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2016/0030332, hereafter “Lee”).
Claim 1 is drawn to a composition comprising a 5’-triphosphate, 2’-fluoro modified pyrimidine non-linear RNA, wherein the RNA comprises (a) a first stem-loop formed from the complete or partial hybridization of at least 8 nucleotide pairings; (b) a second stem-loop formed from the complete or partial hybridization of at least 8 nucleotide pairings; and (c) a spacer between the first stem-loop and the second stem loop.  
It is noted that although the specification provides limited guidance regarding what the stem-loop structure may be (e.g., a segment of ssRNA, a segment of dsRNA, or a combination thereof), the specification does not provide a specific definition for “spacer”.  Therefore, given the broadest reasonable interpretation of “spacer” consistent with the specification, the spacer may be anything that connects the stem loops in multi-stem loop RNA structure.
Lee teaches at least one RNA structure which meets the structural limitations of the instant claims.  For instance, the structure identified as “10F” in Figure 1 is an RNA structure comprising a first stem loop formed from the complete or partial hybridization of at least 8 nucleotide pairings (see about nucleotide 9 through nucleotide 29); a second stem-loop formed from the complete or partial hybridization of at least 8 nucleotide pairings (e.g., see about nucleotide 39 through nucleotide 65); and a spacer between the first stem-loop and the second stem loop (see about nucleotide 30 through about nucleotide 38). Alternatively, the second stem-
Regarding claim 2, it is noted that Lee identifies 10F as SEQ ID NO: 4 (see Table 1 on page 6), and Lee’s SEQ ID NO: 4 comprises a sequence having at least 80% identity to ICR2 (instant SEQ ID NO: 8) (see sequence alignment below).
Regarding claim 3, 10F (SEQ ID NO: 4) comprises a sequence having at least 80% identity to ICR5X (SEQ ID NO: 17) and ICR5Y (SEQ ID NO: 18) (see sequence alignment below).  
It is noted that MPEP 2111.03 states:
The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original)… The prior art composition had the same basic and novel characteristic (increased oxidation resistance) as well as additional enhanced detergent and dispersant characteristics.)… If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).

Regarding claim 10, the first stem loop of 10F (e.g., ~9-29) is formed from a sequence consisting essentially of SEQ ID NO: 8 (see sequence alignment).  Furthermore, Lee teaches that 
Regarding claim 15, in structure 9.14T10, the first stem-loop comprises a 5'-triphosphate modified terminal nucleotide capable of hybridizing with its complement to form the first stem-loop or the second stem-loop comprises a 3' terminal nucleotide capable of hybridizing with its complement to form the second stem-loop (see Figure 1A).
Regarding claim 19, 9.14T10 comprises a spacer having a third stem loop (about nucleotides 21 through 42) which can also be considered as comprising a double stranded segment wherein one strand of the stem is hybridized to the complementary strand. Also 10F is considered to also have a spacer that has a double stranded segment where nucleotides 3-10 hybridize to nucleotides 39-43 forming a double stranded segment.
Regarding claim 36, Lee teaches a composition comprising the RNA may also comprise a chemotherapeutic agent (see [0029]).
Regarding claim 38, Lee indicates that the composition comprises a cytoplasmic delivery agent.  For instance, Lee teaches that Figure 2 “demonstrates that cytoplasmic  delivery of 5’ppp 2’F RNA aptamers into human melanoma cells leads to growth inhibition and induction of apoptosis.” (See [0011]), and, “The compositions described herein may also include a cytoplasmic delivery mechanism.” (See [0021]).

Therefore, Lee anticipates the instant claims.
It is noted that Lee does not teach a 5'-triphospate, 2'- fluoro modified pyrimidine non-linear RNA, wherein the RNA is ICR4 (SEQ ID NO: 15) or ICR4A (SEQ ID NO: 16).  Accordingly, limiting the claims to an RNA that is ICR4 (SEQ ID NO: 15) or ICR4A (SEQ ID NO: 16) would obviate this rejection.

SEQUENCE ALIGNMENT INFORMATION
US-14-783-717-4
; Sequence 4, Application US/14783717
; Publication No. US20160030332A1
; GENERAL INFORMATION
;  APPLICANT: DUKE UNIVERSITY
;  APPLICANT:LEE, Jae Woo
;  APPLICANT:URBAN, Johannes
;  APPLICANT:SULLENGER, Bruce
;  TITLE OF INVENTION: 2' FLUORO-MODIFIED RNAS AS IMMUNOSTIMULATORS
;  FILE REFERENCE: 5667-00163
;  CURRENT APPLICATION NUMBER: US/14/783,717
;  CURRENT FILING DATE: 2015-10-09
;  PRIOR APPLICATION NUMBER: US 61/810,073
;  PRIOR FILING DATE: 2013-04-09
;  NUMBER OF SEQ ID NOS: 17
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 71
;  TYPE: RNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic RNA: Aptamer 10F
US-14-783-717-4

  Query Match             91.3%;  Score 21;  DB 60;  Length 71;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 GAUGCGGUACCUGACAGCAUC 22 (SEQ ID NO: 8)
              |||||||||||||||||||||
 (Lee’s SEQ ID NO: 4)
US-14-783-717-4
; Sequence 4, Application US/14783717
; Publication No. US20160030332A1
; GENERAL INFORMATION
;  APPLICANT: DUKE UNIVERSITY
;  APPLICANT:LEE, Jae Woo
;  APPLICANT:URBAN, Johannes
;  APPLICANT:SULLENGER, Bruce
;  TITLE OF INVENTION: 2' FLUORO-MODIFIED RNAS AS IMMUNOSTIMULATORS
;  FILE REFERENCE: 5667-00163
;  CURRENT APPLICATION NUMBER: US/14/783,717
;  CURRENT FILING DATE: 2015-10-09
;  PRIOR APPLICATION NUMBER: US 61/810,073
;  PRIOR FILING DATE: 2013-04-09
;  NUMBER OF SEQ ID NOS: 17
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 71
;  TYPE: RNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic RNA: Aptamer 10F
US-14-783-717-4

    Best Local Similarity   84.4%;  
  Matches   27;  Conservative    0;  Mismatches    5;  Indels    0;  Gaps    0;

Qy          2 GAUGCGGUACCUGACAGCAUCCUGAGUUUAGU 33 (SEQ ID NO: 17)
              ||||||||||||||||||||| |||   | ||
Db          9 GAUGCGGUACCUGACAGCAUCUUGAUAAUGGU 40 (Lee’s SEQ ID NO: 4)

US-14-783-717-4
; Sequence 4, Application US/14783717
; Publication No. US20160030332A1
; GENERAL INFORMATION
;  APPLICANT: DUKE UNIVERSITY
;  APPLICANT:LEE, Jae Woo
;  APPLICANT:URBAN, Johannes
;  APPLICANT:SULLENGER, Bruce
;  TITLE OF INVENTION: 2' FLUORO-MODIFIED RNAS AS IMMUNOSTIMULATORS
;  FILE REFERENCE: 5667-00163
;  CURRENT APPLICATION NUMBER: US/14/783,717
;  CURRENT FILING DATE: 2015-10-09
;  PRIOR APPLICATION NUMBER: US 61/810,073
;  PRIOR FILING DATE: 2013-04-09
;  NUMBER OF SEQ ID NOS: 17
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 71

;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic RNA: Aptamer 10F
US-14-783-717-4

  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 GAUGCGGUACCUGACAGCAUC 22 (SEQ ID NO: 18)
              |||||||||||||||||||||
Db          9 GAUGCGGUACCUGACAGCAUC 29 (Lee’s SEQ ID NO: 4)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 10-11, 15, 19, 22-24, 31, 36, 38, 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
To satisfy the written description requirement, MPEP §2163 states, in part “…a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”   Moreover, the written description requirement for a genus may be satisfied through sufficient description of a representative number of species by “…disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between functional and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”
The claims are drawn to a composition capable of inducing cell death comprising a 5'-triphospate, 2'- fluoro modified pyrimidine non-linear RNA, wherein the RNA comprises: (a) a first stem-loop formed from the complete or partial hybridization of at least 8 nucleotide pairings; (b) a second stem-loop formed from the complete or partial hybridization of at least 8 nucleotide pairings; and (c) a spacer between the first stem-loop and the second stem loop (see claim 1). As such, the claims are direct to a genus of RNA molecules that includes a vast number of different RNA sequences, considering every possible RNA sequence which meets the broad structural limitations of the claims.
The application discloses a limited number of different single stem-loop structures (see sequences identified as SEQ ID Nos: 1-14), but the only disclosed structures which comprise two stem-loops and an intervening spacer are the sequences identified as ICR4 (SEQ ID NO: 15), ICR4A (SEQ ID NO: 16), ICR5X (SEQ ID NO: 17) and ICR5Y (SEQ ID NO: 18).


“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” Ex parte Kubin, 83 USPQ2d 1410, 1417 (Bd. Pat. App. & Int. 2007) citing University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention  involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical  name,' of the claimed subject matter sufficient to distinguish it from other  materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606;   In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found 
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what does not constitute a representative number species to adequately describe a broad generic.  In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.   In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
The court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016  (CA FC, 1991);  Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the nucleic acid itself.
The specification does not provide sufficient description or guidance that would allow one of skill in the art to distinguish the functional species of the recited structural genus (i.e., 
Therefore, the disclosure does not provide sufficient written description of the genus of non-linear RNA molecules that are capable of inducing cell death encompassed by the claims, and rejection under 35 USC 112(a) is appropriate.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
It is noted that the specification does disclose four specific RNA sequences which are encompassed by the claimed genus: the sequences identified as ICR4 (SEQ ID NO: 15), ICR4A (SEQ ID NO: 16), ICR5X (SEQ ID NO: 17) and ICR5Y (SEQ ID NO: 18). Limiting the claimed genus of RNA molecules to any of these four specific sequences would obviate this rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell, Ph.D.
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635